Citation Nr: 1711931	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  06-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for recurrent headaches, to include as manifestations of an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to December 2000, and from March 2003 to May 2004, to include service in the Southwest Asia Theater from June 2003 to May 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for recurrent headaches.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In February 2009, the Board granted service connection for an upper back disability and remanded the claims for service connection for bilateral pes planus and for recurrent headaches to the RO, via the Appeals Management Center (now, Office (AMO)) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMO continued to deny the claim for service connection for recurrent headaches (as reflected in a November 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In a November 2010 rating decision, the AMO granted service connection and assigned an initial 10 rating for bilateral pes planus, effective May 31, 2004.  This action resolved the claim for service connection.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board.

In July 2011, the Board remanded the claim for service connection for recurrent headaches to the RO, via the AMO, for further development of the evidence, to include to adjudicate the expanded claim for service connection as secondary to service-connected PTSD in the first instance, and a new VA examination.  After completing the requested development, the AMO continued to deny the claim for recurrent headaches (as reflected in an April 2016 SSOC) and returned this matter to the Board for further appellate consideration.

The Board notes that additional evidence was received after the most recent April 2016 SSOC.  However, these documents are duplicative or irrelevant to the remaining claim on appeal.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2. The Veteran had active duty service in the Southwest Asia theater of operations during the Persian Gulf War.

3. The Veteran's recurrent headaches have been attributed to known clinical diagnoses and not to an undiagnosed illness or other medically unexplained multi-symptom illness.

4. The weight of the competent evidence on the question of diagnosis indicates that the Veteran does not currently have, and at no time pertinent to the claim on appeal has had, a headache disability within the meaning of applicable legislation.



CONCLUSION OF LAW

The criteria for service connection for recurrent headaches, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317, 4.1 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

After a substantially complete application for benefits is received , notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
 
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial  unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in July 2004, September 2004, and March 2005  pre-rating letters, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The May 2005 RO rating decision reflects the initial adjudication of the claim.   

Post rating, a May 2009 letter provided notice specific to the Veteran's service connection claim based, in part, on undiagnosed illness and 38 U.S.C.A. § 1117.  This letter also provided general notice as to how VA assigns ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thereafter, the claim was readjudicated in a November 2010 SSOC and an April 2016 SSOC, each followed by a period for response.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that, consistent with applicable duty-to-assist provisions,  VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and the reports of July 2004, November 2010, and February 2016 VA examinations.  Also of record and considered in connection with the claim are various written statements, provided by the Veteran, and by his representative, on his behalf  Notably,  there is no evidence or argument indicating any error or omission in the assistance provided.  

As for the prior remands, the Board finds that there has been substantial compliance with the Board's remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998). remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the February 2009 remand, in May 2009, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  The Veteran did not respond to this request.  He was afforded a VA examination in November 2010.  The same month, the AOJ issued a SSOC reflecting consideration of addition evidence received, followed by another period for response.

Pursuant to the July 2011 remand, in December 2015, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  In response, in January 2016 the Veteran indicated that he does not have any other information or evidence to support his claim.  Moreover, the Veteran was afforded a VA examination in February 2016.  The Board finds that the examiner's opinion, along with the other evidence of record, is adequate for appellate review.  Further in April 2016, the AOJ issued a SSOC reflecting consideration of additional evidence received and adjudication of the expanded claim for service connection, followed by another period for response.   

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on the claim on appeal, at this juncture   See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Such a determination requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995)

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system (which includes headaches), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 U.S.C.A. §  1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225  (2012). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. §  1117; 38 C.F.R. § 3.317(a), (b).

Because the Veteran served in the Southwest Asia Theater of Operations from June 2003 to May 2004, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Under 38 C.F.R. § 3.310(a) (2016), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  38 C.F.R. § 3.310 (2015).

As noted, fundamentally, an award of service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records document complaints of headaches, but no related findings or diagnoses.  In October 2000 and September 2003 the Veteran complained of headaches.  October 2003 service treatment records document complaints of head congestion symptoms, but no headaches.  Pertinent to the  July 2003 deployment to Southwest Asia, the record contains two April 2004 post-deployment health assessments.  In an assessment dated April 5, 2004, the Veteran denied headaches.  Four days later, in an assessment dated April 9, 2004, he reported headaches and complained of inhaling dust.  

The Veteran was afforded a VA examination in July 2004.  The examiner provided a diagnosis of recurrent headaches.  The examiner stated that the etiology was unknown; however,  per the Veteran's report, the headaches began at the time of "sandfly fever" and have persisted since that time.

The Veteran was afforded another VA examination in November 2010.  He claimed to have intermittent headaches attributed to "sandfly fever" during service.  He reported that stress and elevated blood pressure aggravates his headaches.  He also reported having tension headaches with radiating pain that started after an April 2010 neck strain incident.  The examiner opined that the Veteran's recurrent headaches may be related to diagnosed PTSD and/or hypertension, since stress and hypertension are known to aggravate headaches.  The examiner stated that she could not establish a diagnosis of a chronic headache disability without resorting to mere speculation.  She opined that the Veteran's recurrent headaches were most likely symptoms of elevated blood pressure and PTSD, since the Veteran reported these conditions as factors that tended to aggravate his headaches.  

Post-service VA treatment records document tension headaches as an active problem.  In February 2012 the Veteran sought management for chronic conditions and medication.  He denied having headaches, but an assessment of tension headaches was provided.  As a plan for tension headaches, he was "counselled on working on loosening traps and cervical spinal muscles . . ."  October 2012 VA treatment records document the Veteran's report of a history of tension headaches accompanied with pain and tingling symptoms.

The Veteran was afforded a VA examination in February 2016 to determine whether his headaches are symptoms of an underlying medical condition or a separately ratable disability, and the etiology of any current headache disability.  The examiner noted that in February 2012 the Veteran was diagnosed with tension type headaches attributed to medication prescribed for a cervical spine degenerative condition.  The Veteran reported headaches that began after a 2003 "sand fly fever" incident during service, and have persisted since then.  He reported headache aggravation from bright light exposure, mental distress, blood pressure elevation, supraventricular tachycardia, lack of sleep, and a December 2015 herniated disc incident. 

Notably, the February 2016 examiner stated that based on a review of the claims file and in-person exam, the Veteran did not have a stand-alone condition of headaches.  With respect to the Veteran's claim that headaches began at the time of "sand-fly fever," the examiner indicated that the April 2004 post-deployment health assessment was negative for both headaches and PTSD symptoms.  The examiner attributed the Veteran's current headaches to "multiple health conditions some of which are service connected, some of which are not service connected."  To this regard, the examiner noted evidence of headache symptomatology related to "co-morbid medical conditions such as degenerative neck and back, insomnia/disturbed sleep, untreated borderline hypothyroidism, multiple joint pain conditions and myo-fascial pain syndrome."  The examiner also indicated that headaches may be related to medication and treatment for sleep apnea. 

In short, competent, probative evidence of record establishes that the Veteran does not have-and at no point pertinent to this appeal has had-a headache disability upon which to predicate an award of service connection, and the Veteran has neither presented nor identified any contrary medical evidence or opinion to support his claim (i.e., evidence on opinion establishing that he does, in fact, have a headache disability for compensation purposes).  Rather, probative medical  evidence and opinion indicates  that the Veteran's complaints of headaches have been are attributed to diagnosed disabilities-for example, degenerative neck and back disease, insomnia, borderline hypothyroidism, joint pain conditions, myo-fascial pain syndrome, and sleep apnea.  As such, awarding service connection for headache symptoms, pursuant to 38 U.S.C.A. § 1117, is legally precluded, and the competent probative evidence does not otherwise establish a headache disability for compensation purposes.  

The Board has considered the Veteran's own assertions advanced in support of his claim.  However, to the extent that the Veteran attempts to either establish a headache disability, or to opine as to the source of his headaches,  such assertions simply do not provide persuasive support for the claim.  Here, the fundamental matters of whether the Veteran's recurrent headaches constitute a medical disability for VA compensation purposes, or represent manifestations of undiagnosed illness or other qualifying, chronic disability, are matters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 17-38 (1994).  There is no question that lay persons are competent to report matters with their own personal knowledge, such as symptoms experienced or observed (here, the nature, onset and continuity of headaches), or to provide evidence on some medical matters (for example, matters perceived through the senses).  See, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   Here, however, the specific matters upon which this claim turns are complex medical matters that falls outside the realm of common knowledge of a lay person.  See, e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the conclusion to deny this claim, the Board  as considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for recurrent headaches, to include as manifestations of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to service-connected PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


